Case 20-03402 Document 12-1 Filed in TXSB on 08/27/20 Page 1 of 4
Case 20-03402 Document 12-1 Filed in TXSB on 08/27/20 Page 2 of 4
        Case 20-03402 Document 12-1 Filed in TXSB on 08/27/20 Page 3 of 4




offer to provide such notice remains open. A true and correct copy of that communication is

appended hereto as Exhibit B.

       10.     Additionally, MRC has communicated the Fund's willingness to "cash out" the

Series B Preferred Stock issued by MYT Holding Co. at 40 cents per share less a transaction fee. Attached as
Exhibit C is a true and correct copy of the Revised Global Settlement Offer dated August 11, 2020.

       11.     The offer remains outstanding.

 I declare under penalty of perjury that the foregoing is true and correct.




                                                  3
Case 20-03402 Document 12-1 Filed in TXSB on 08/27/20 Page 4 of 4
